Mr. Justice FlSHBR
delivered the opinion of the court.
The vice-chancellor in decreeing the property in controversy to the complainant, directed her to enter into bond with security in the sum of five thousand dollars.
The counsel for the appellant insists that the cause should have been referred to a commissioner to ascertain the value of the property, and that the bond should have been directed to *328be given in a sum double the value of the property thus ascertained.
There is nothing in the record showing that the bond is not sufficient to protect the appellant in his ultimate interest in the property. If the bond shall, from the increase of the slaves, the failure of the security, or other cause, prove insufficient, the vice-chancellor can at any time direct another one to be given.
Decree affirmed.